Hasbrouck, J. (dissenting):
On or about June 21, 1919, the M. L. Improvement Corporation entered into a written agreement to lease the ninth floor of 411-413 Fifth avenue, New York city, to the State of New York for" a term of nineteen months to end February 1, 1921, for the annual rent of $16,500 payable in equal monthly payments in advance of $1,375.
On April 6, 1920, the State Industrial Commission, the occupant of the leased premises, notified the landlord that it would vacate the premises on April thirtieth. In pursuance of such expressed intention on that day the State moved out of the above named building. The lease contained no covenant of defeasance. The claimant, however, made efforts to lease the property but without success.
There are but two questions necessary to be determined on this appeal.
1. Has the improvement corporation’s claim or claims been submitted to the Comptroller for audit and has he rejected it or them? Section 264 of the Code of Civil Procedure provides with regard to rejection as follows: “ But the Court [of Claims] has no jurisdiction of a claim submitted by law to any other tribunal or officer for audit or determination except where the claim is founded upon express contract and such claim, or some part thereof, has been rejected by such tribunal or officer.” This provision is now in section 12 of the Court of Claims Act.
The claimant has presented verified bills to the Comptroller covering all of the rent unpaid, and again its bill to the Comptroller on the 16th day of March, 1921. Claimant’s attorney called at the Comptroller’s office, saw Mr. Kearney, Deputy Comptroller, told' him he had come to Albany to see about the claimant’s claim against the State; that it amounted' to some $12,000; stated all the facts of his claim to Kearney and had his written claim at the interview. Mr. Kearney told him that “ the Comptroller has no jurisdiction in the matter, that I should file my claim with the Trustees of Public Buildings.”
In order to confer jurisdiction on the Court of Claims there are three essentials: First, an express contract. There can be no question but the contract of lease in writing meets the requirement of being express. Second, the claim on the express contract must be submitted for audit. The act of submission required is that only of the claimant. Whether he has submitted it for audit depends upon what he did. There is no dispute of the fact that he went to the Comptroller’s office to submit the claim to him. Claimant’s attorney had the claim with him and discussed the *738amount thereof and the facts in relation thereto, and in that discussion the Deputy Comptroller said: “ The Comptroller has no jurisdiction, that I should file my claim with the Trustees of Public Buildings.” How can we escape the conclusion from what was done and the words of the Deputy Comptroller that there was in form and substance a submission of the claim to the Comptroller for audit. Mr. Justice Hinman, writing for the majority of the court, holds that though there was a submission there was no audit, and, therefore, no such rejection as the statute required. It is submitted that jurisdiction under the language of the Code of Civil Procedure and the Court of Claims Act, above quoted, does not hang upon an audit by the Comptroller. It hangs upon a submission for audit. It does not hang upon what the Comptroller did in that respect. It hangs upon what the claimant did in making the submission. The third requirement of jurisdiction is a rejection by the Comptroller. The statute does not require that the rejection shall be in writing, nor that the rejection shall be accomplished by means of an auditing. If the Legislature had intended that rejection should be had as the result of an audit only it should have so stated. The Code of Civil Procedure and the Court of Claims Act contain no such provision. We have no right to read anything ■ into such statutory provision. If we attempt to interpret it then we are bound to give an interpretation which would help effect the benignant purposes the State seeks to accomplish in aiding its creditors having express contracts by a forum in which they can establish their claims. So interpreted no narrow or technical meaning can be set upon the word “ rejected.” It should be given a broad and liberal meaning. Is it enough to say that such meaning is that of the dictionary “ to refuse to receive; to refuse to grant; as, to reject a prayer or request” (Webster’s Dictionary), ignoring the exercise of reason and common sense? What took place between the claimant’s representative and the Deputy Comptroller was such a rejection; he refused to receive the claim. The reasons of the Comptroller for rejection play no part in the establishment of the statutory jurisdictional fact. The act of submission as pointed out is the act of the claimant; the act of rejection that of the Comptroller. We think this construction of the Code of Civil Procedure and the Court of Claims Act was adopted by the Court of Appeals in the case of O’Neil v. State of New York (223 N. Y. 40). In that case an official of the State presented a claim for unpaid salary to the Comptroller for audit and the Comptroller rejected it upon the ground that the appropriation for the payment of such salary had been exhausted. If rejection can be made where there has *739been no audit then the argument that a rejection can only be had as the result of an audit should fail. What other reason the Comptroller had for saying he had no jurisdiction than that there was no appropriation available I cannot fathom. The language of the Deputy Comptroller was that of a layman and may well be held to be the equivalent of saying there was no appropriation. Since any appropriation applicable to the payment of the rent reserved on the lease in suit, if it ever existed, has long since lapsed, the Comptroller would have been obliged to refuse as he did in O’ Neil v. State of New York (supra). The law does not require the performance of the unnecessary, the supererogative or the vain. Undoubtedly this principle is the foundation upon which the Court of Appeals rested its decision in the O’ Neil case. It furnished too the reason why the instant claim should not be required to be again submitted for audit to the Comptroller, because concededly there must exist a lack of funds with which to pay. The reaching of this conclusion is in accordance I think with the modern trend of judicial purpose and of public demand to wipe away from the body of our law all the vanities and excrescences whose offices are but to obstruct, confuse and delay. The present urge is for speedy justice. The Magna Charta is thus finding a renaissance in our courts which are furthering justice in accordance with the spirit of the sublime words: “ To no one will we sell; to no one will we refuse or delay right or justice.” What purpose but to delay will be served by another submission to the Comptroller.
The second question: Is the claim of the improvement corporation barred?
The contention of the State is that by the terms of section 264 of the Code of Civil Procedure it is barred. That statute (as amd. by Laws of 1920, chap. 482) reads in part as follows: “ No claim other than for the appropriation of land shall be maintained against the State unless the claimant shall within six months after such claim shall have accrued, file in the office of the clerk of the Court of Claims and with the Attorney-General either a written claim or a written notice of intention to file a claim against the State, stating the time when, and the place where such claim arose and in detail the nature of the same, and of the items of damage alleged or claimed to have been sustained, which claim or notice shall be signed and verified by the claimant before an officer authorized to administer oaths.” This provision is now in section 15 of the Court of Claims Act (as amd. by Laws of 1921, chap. 474).
The argument of the Attorney-General is based upon the language of the statute in the use of the word “ accrued.” Under the contract he claims that $1,375 became due on the first of each month; *740that it was permissible after April 30, 1920, to file a claim with the Comptroller for the amount due each month and that as a consequencé all of the claims were barred on June 23, 1921, except claims for the months of January and February, 1921. The point is that if by “ accrued ” is meant the time when the debt became payable as between individuals the Comptroller by a refusal to act could unless compelled by legal process by delay have defeated the claim. We have no quarrel with the argument as to what “ accrued” means as between private persons regarding such contracts as the one under consideration. It means under a contract calling for payment of separate installments that sums so due accrue as of the date they become payable and that as to them the Statute of Limitations commences to run from the due date. (Ga Nun v. Palmer, 202 N. Y. 483.) Where the claim, however, is against the State the relationship is different from that existing between residents of the same State not under disability. The Civil Practice Act following the Code of Civil Procedure in cases involving statutes of limitations recognizes the disabilities of the resident against the non-resident debtor (Hutchinson v. Ward, 192 N. Y. 375); the disability of the infant, of the insane and of the prisoner (Civ. Prac. Act, § 60; Code Civ. Proc. § 396).
The claimant against the State suffers ordinarily too from disability. No person can sue the State except by its consent. If it suffers itself to be sued under certain conditions, they are jurisdictional and without compliance with them the suitor is remediless. (Buckles v. State of New York, 221 N. Y. 424; Quayle v. State of New York, 192 id. 47.)
The rule is that while the citizen has no court to which he can resort to have his claim heard no Statute of Limitations is effective. If a person cannot sue of what use is legislation barring his right to sue? The jurisdiction of the Court of Claims could not be secured by the claimant here until he had submitted his claim to the Comptroller for audit and it had been rejected. No existing law limits the time within which a claimant must submit his claim to the Comptroller.
We hold that there was no rejection of the claim until March 16, 1921, and that the Court of Claims acquired no jurisdiction until the statutory conditions had been complied with by the filing of the notice of intention required by the statutes on or about June 23, 1921, in the offices of the clerk of the Court of Claims and of the Attorney-General.
There was, therefore, no such accrual of the claim herein as would set the Statute of Limitations running until the rejection by the Comptroller.
*741■ The rule has been generally stated by Judge Cooley in his work on Constitutional Limitations (7th ed. p. 523) as follows: “ All statutes of limitations * * * must proceed on the idea that the party has full opportunity afforded him to try his rights in the courts. A statute could not bar the existing rights of claimants without affording this opportunity; if it should attempt to do so, it would not be a statute of limitations, but an unlawful attempt to extinguish rights arbitrarily whatever might be the purport of its provisions. It is essential that such statutes allow a reasonable time after they take effect for the commencement of suits upon existing causes of action.”
As particularly applied in this State it may be found in an opinion by Chief Judge Andrews, late of our Court of Appeals: “ It is, we think, the reasonable and just construction of section 14, article 7 [of the Constitution of 1846, as amended in 1874; now section 6 of article 7 of the Constitution] that the limitation prescribed thereby only applies in a case where a tribunal has been constituted by the Legislature to hear and determine the claim in controversy, and that the limitation only commences to run from that time. It is clear, that as between individuals, a statute of limitations attaches only from the time when an action to enforce the right asserted may be commenced.” (Cayuga County v. State, 153 N. Y. 279.)
I think the judgment dismissing the complaint should be reversed and a new trial granted, with costs to the appellant to abide the event.
Judgment affirmed and claim dismissed, without costs.